Civil action to recover damages for an alleged negligent injury.
The usual issues of negligence, contributory negligence, assumption of risk and damages were submitted to the jury and answered by them in favor of the plaintiff. Judgment on the verdict. Defendant appeals.
A careful perusal of the record fails to disclose any reversible or prejudicial error committed on the trial. The case was before us at the Spring Term, 1923, 185 N.C. 612, when a new trial was granted for error in the charge.
We have found no error on the present record, hence the verdict and judgment will be upheld.
No error.